DETAILED ACTION
              The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-14 are pending in this application.

Election/Restrictions
Applicant's election without traverse of claims 1-14 in the reply filed on 12/21/20 is acknowledged.  

Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to the nonelected species.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 8 of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16, of U.S. Patent No. 8839532 in view of Lang et al. 2013/0269209.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim footwear with knitted upper components comprising inlaid strands woven continuously through the knit courses and around the lace apertures. 

Instant claims 1 and 8 require a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along a longitudinal direction of the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending throught the knit element, the inlaid strand extends continuously between at least two courses within the knit element (found in U.S. Patent No. 8839532, claims 1, 11 and 16).

However, U.S. Patent No. 8839532 claims 11 and 16 lack the inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region. 

Lang et al. 2013/0269209 teaches an inlaid strand extending to a rear portion of the heel region (as seen in Figure 5 of Lang).

Lang, because of the reasonable expectation of providing stability to the knitted footwear around the ankle area when the laces are tightened.

Claims 1 and 8 of the instant application are patentably indistinct from claims 1, 8, and 15 of Application No. 14/026384.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claim 1 and 8 require a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending through the knit element, the inlaid strand extends continuously between at least two courses within the knit element, and the inlaid strand (found in Application No. 14/026384, claims 1, 8 and 15).

Claims 1 and 8 of the instant application is patentably indistinct from claim 1 and 11 of Application No. 14/198679.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claims 1 and 8 require an upper made of a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending through the knit element, the inlaid strand extends continuously between at least two courses within the knit element (found in Application No. 14/198679, claims 1 and 11).

However, Application No. 14/198679 claims 1 and 11 lack the inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region. 

Lang et al. 2013/0269209 teaches an inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region (as seen in Figure 5 of Lang).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the article of footwear by configuring the footwear with an inlaid strand extending from the throat area to a heel edge disposed in a rear portion of the heel region, as taught by Lang, because of the reasonable expectation of providing stability to the knitted footwear around the ankle area when the laces are tightened.

Claims 1 and 8 of the instant application are patentably indistinct from claim 1, 10, 17 and 22 of Application No. 13/686048.  Pursuant  to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Instant claims 1 and 8 require an upper made of a knit element from at least one yarn to form a plurality of intermeshed loops defining courses and wales extending along the article of footwear from a throat area to a heel region of the upper and an inlaid strand extending through the knit element (found in Application No. 13/686048, claims 1, 10, 17 and 22).

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).


Information Disclosure Statement
The information disclosure statement filed 2/7/20 fails to comply with 37 CFR 1.98(a)(3) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each patent listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 8, 9, 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al.  US 2010/0018075 (herein after Meschter) in view of Aveni US 20060059715 A1 (herein after Aveni) and Dua US 6931762 (herein after Dua).

Regarding claim 1, Meschter discloses an upper for an article of footwear (30, as seen in Figure 1), the upper (30, as seen in Figure 1) comprising: a knitted component (paragraph 0038) comprising a knit element (paragraph 0038) and an inlaid strand extending through the knit element (paragraph 0039). 

However, Meschter does not specifically disclose the inlaid strand extending continuously from the first side of the upper, through the heel area of the upper, and to the second side of the upper.
.  
Aveni teaches the inlaid strand (82) extending continuously from the first side of the upper (as best seen in Figures 8 and 9), through the heel area of the upper (as best seen in Figures 8 and 9), and to the second side of the upper (as best seen in Figures 8 and 9).

[AltContent: arrow][AltContent: textbox (Inlaid strands)][AltContent: arrow]
    PNG
    media_image1.png
    735
    362
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    380
    media_image2.png
    Greyscale

[AltContent: textbox (Aperture)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    746
    360
    media_image3.png
    Greyscale


Meschter is analogous art to the claimed invention as it relates to footwear with reinforced portions and, Aveni is analogous art to the claimed invention in that it teaches footwear that uses inlaid strands that provide reinforced fitting of the article of footwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention by having the inlaid strands of Meschter, wrap around the heel region as taught by Aveni, in order to reinforce the heel region of the footwear. Inclusion of a reinforced heel region in the article of footwear would improve the fit of the footwear allow the footwear to have structure with reduced weight and make the shoe more comfortable to wear. 

However, Meschter and Aveni do not specifically disclose the knit element extends seamlessly from a first side of the upper, through a heel area of the upper, and to a second side of the upper.

Dua discloses the knit element extends seamlessly from a first side of the upper (as best seen in Figures 1 and 3), through a heel area of the upper (as best seen in Figures 1 and 3), and to a second side of the upper (as best seen in Figures 1 and 3).

[AltContent: arrow][AltContent: textbox (Heel area)][AltContent: arrow][AltContent: textbox (Heel area)][AltContent: arrow][AltContent: textbox (Medial side seam)][AltContent: textbox (Lateral side seam)][AltContent: arrow]
    PNG
    media_image4.png
    272
    447
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    623
    468
    media_image5.png
    Greyscale


Dua is analogous art to the claimed invention as it relates to footwear with a knitted upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the heel region of the upper of Meschter and Aveni with the continuous knit element of the heel region of the upper, as taught by Dua, in order to eliminate the seams on the heel region and thus prevent blisters and make the upper more comfortable to wear. 
Regarding claim 2, the modified upper for an article of footwear of the combined references discloses wherein a seam joins two portions of the knitted component on the second side of the upper (as seen in annotated Figures 1 and 3 of Dua), the second side being one of a lateral side and a medial side of the upper (as seen in annotated Figures 1 and 3 of Dua).
Regarding claim 3, the modified upper for an article of footwear of the combined references discloses the inlaid strand (82 of Aveni) extends continuously around an aperture located in a throat area of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni) on at least one of the first side and the second side (as seen in annotated Figures 1, 8 and 9 of Aveni).
Regarding claim 4, the modified upper for an article of footwear of the combined references discloses the inlaid strand (82 of Aveni) extends continuously around at a first aperture located in a throat area of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni) and also continuously around a second aperture located in the throat area (as seen in annotated Figures 1, 8 and 9 of Aveni), wherein the first aperture is located on the first side of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni), and wherein the second aperture is located on the second side of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni).
Regarding claim 7, the modified upper for an article of footwear of the combined references discloses the knit element defines an ankle opening for providing access to a void within the upper (as seen in annotated Figure 3 of Dua), and wherein the inlaid strand (82 of Aveni) extends parallel to the ankle opening (as seen annotated Figure 3 of Dua).
[AltContent: arrow][AltContent: textbox (Heel)][AltContent: textbox (Ankle opening)][AltContent: arrow][AltContent: textbox (Inlaid strand extends parallel to the ankle opening.)][AltContent: arrow][AltContent: textbox (Upper)][AltContent: arrow]
    PNG
    media_image4.png
    272
    447
    media_image4.png
    Greyscale

Regarding claim 8, Meschter discloses an upper (30) for an article of footwear (30, as seen in Figure 1), the upper comprising: a knitted component (paragraph 0038) comprising a knit element (paragraph 0038 and 0039), 
However, Meschter does not specifically disclose a first inlaid strand, and a second inlaid strand that is discontinuous with the first inlaid strand, wherein the first inlaid strand extends continuously from the first side of the upper, through the heel area of the upper, and to the second side of the upper and wherein the second inlaid strand extends from a bite line of the upper to a throat area of the upper.
Aveni discloses a first inlaid strand (82), and a second inlaid strand (as seen in annotated Figures 1, 7, 8 and 9) that is discontinuous with the first inlaid strand (as seen in annotated Figure 12), wherein the first inlaid strand extends continuously from the first side of the upper (as seen in annotated Figure 7), through the heel area of the upper, and to the second side of the upper (as seen in annotated Figure 1, 8, 9 and 12) and wherein the second inlaid strand extends from a bite line of the upper to a throat area of the upper (as seen in annotated Figure 12).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (The first inlaid strand extends continuously from the first side of the upper, through the heel area of the upper, and to the second side of the upper.)]
    PNG
    media_image6.png
    728
    388
    media_image6.png
    Greyscale


.  











[AltContent: arrow][AltContent: textbox (First inlaid strand)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First inlaid strand)][AltContent: arrow][AltContent: textbox (Second inlaid strand)]
    PNG
    media_image1.png
    735
    362
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    380
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Aperture)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    746
    360
    media_image3.png
    Greyscale

[AltContent: textbox (Inlaid strands)]

[AltContent: arrow][AltContent: textbox (Bite line)][AltContent: textbox (A second inlaid strand that is discontinuous with the first inlaid strand, wherein the second inlaid strand extends from a bite line of the upper to a throat area of the upper.)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image7.png
    451
    454
    media_image7.png
    Greyscale



Meschter is analogous art to the claimed invention as it relates to footwear with reinforced portions and, Aveni is analogous art to the claimed invention in that it teaches footwear that uses inlaid strands that provide reinforced fitting of the article of footwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention by having the inlaid strands of Meschter, wrap around the heel region as taught by Aveni, in order to reinforce the heel region of the footwear. Inclusion of a reinforced heel region in the article of footwear would improve the fit of the footwear allow the footwear to have structure with reduced weight and make the shoe more comfortable to wear. 
However, Meschter and Aveni do not specifically disclose wherein the knit element extends from a first side of the upper, through a heel area of the upper, and to a second side of the upper. 
Dua discloses wherein the knit element extends from a first side of the upper (as seen in Figure 1), through a heel area of the upper, and to a second side of the upper (paragraph 0039). 
Dua is analogous art to the claimed invention as it relates to footwear with a knitted upper.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the heel region of the upper of Meschter and Aveni with the continuous knit element of the heel region of the upper, as taught by Dua, in order to eliminate the seams on the heel region and thus prevent blisters and make the upper more comfortable to wear. 
Regarding claim 9, the modified upper for an article of footwear of the combined references discloses wherein a seam (as seen in annotated Figures 1 and 3 of Dua) joins two portions of the knitted component on the second side of the upper (as seen in annotated Figures 1 and 3 of Dua), the second side being one of a lateral side and a medial side of the upper (as seen in annotated Figures 1 and 3 of Dua).
Regarding claim 10, the modified upper for an article of footwear of the combined references discloses the first inlaid strand (82 of Aveni) extends continuously around an aperture (as seen in annotated Figures 1, 8 and 9 of Aveni) located in the throat area of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni) on at least one of the first side and the second side (as seen in annotated Figures 1, 8 and 9 of Aveni).
Regarding claim 11, the modified upper for an article of footwear of the combined references discloses the first inlaid strand (82 of Aveni) extends continuously around at a first aperture located in the throat area of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni) and also continuously around a second aperture located in the throat area (as seen in annotated Figures 1, 8 and 9 of Aveni), wherein the first aperture is located on the first side of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni), and wherein the second aperture is located on the second side of the upper (as seen in annotated Figures 1, 8 and 9 of Aveni).
Regarding claim 14, the modified upper for an article of footwear of the combined references discloses the knit element defines an ankle opening (as seen in annotated Figure 3 of Dua) for providing access to a void within the upper (as seen in annotated Figure 3 of Dua), and wherein the first inlaid strand (as seen in annotated Figure 3 of Dua) extends parallel to the ankle opening (as seen in annotated Figure 3 of Dua).
Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al.  US 2010/0018075 (herein after Meschter) in view of Aveni US 20060059715 A1 (herein after Aveni) and Dua US 6931762 (herein after Dua) as applied to claim 1 and further in view of Drumheller US 2033096 (hereinafter Drumheller).
Regarding claim 5, the upper for an article of footwear of the combined references disclose all the limitations of claim 5 except they do not disclose the knit element includes a first course with at least a first loop and a second loop, wherein the inlaid strand extends through the first course of the knit element such that the first loop covers the inlaid strand on an exterior side of the knit element and the second loop covers the inlaid strand on an interior side of the knit element.  
Drumheller discloses the knit element includes a first course with at least a first loop (as seen in annotated Figure 6, 7 and 8) and a second loop (as seen in annotated Figure 6, 7 and 8), wherein the inlaid strand extends through the first course of the knit element such that the first loop covers the inlaid strand on an exterior side of the knit element (as seen in annotated Figure 6, 7 and 8) and the second loop covers the inlaid strand on an interior side of the knit element (as seen in annotated Figure 6, 7 and 8).
[AltContent: arrow][AltContent: textbox (Inlaid strand)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First loop)][AltContent: textbox (Second loop)]
    PNG
    media_image8.png
    638
    429
    media_image8.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Inlaid strand)]
    PNG
    media_image9.png
    621
    396
    media_image9.png
    Greyscale

Drumheller is analogous art to the claimed invention as it relates to devices with knit components with inlaid strands.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have substituted the knit construction of Meschter and Aveni, with a knit construction having inlaid strands as taught by Drumheller, in order to form a lightweight material with reinforcement components/ inlaid strands to add resilience and comfortability properties. The substitution of the knitted material of the combined references with the material of Drumheller would be a simple substitution of one known element for another to obtain predictable results, a more lightweight, comfortable material for footwear that would not require excess material for fitting and reinforced regions.
Regarding claim 6, the modified upper for an article of footwear of the combined references discloses the first loop (as seen in annotated Figure 6, 7 and 8 of Drumheller) and the second loop (as seen in annotated Figure 6, 7 and 8 of Drumheller) are located in the heel area of the upper (as seen in annotated Figure 6, 7 and 8 of Drumheller).
Regarding claim 12, the modified upper for an article of footwear of the combined references discloses the knit element includes a first course (as seen in annotated Figure 6, 7 and 8 of Drumheller) with at least a first loop (as seen in annotated Figure 6, 7 and 8 of Drumheller) and a second loop (as seen in annotated Figure 6, 7 and 8 of Drumheller), wherein the first inlaid strand (as seen in annotated Figure 6, 7 and 8 of Drumheller) extends through the first course of the knit element (as seen in annotated Figure 6, 7 and 8 of Drumheller) such that the first loop covers the first inlaid strand on an exterior side of the knit element (as seen in annotated Figure 6, 7 and 8 of Drumheller) and the second loop covers the first inlaid strand on an interior side of the knit element (as seen in annotated Figure 6, 7 and 8 of Drumheller).  

Regarding claim 13, the modified upper for an article of footwear of the combined references discloses wherein the first loop (as seen in annotated Figure 6, 7 and 8 of Drumheller) and the second loop (as seen in annotated Figure 6, 7 and 8 of Drumheller) are located in the heel area of the upper (as seen in annotated Figure 3 of Dua).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732